133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.William R. JACKSON;  Josephine Jackson;  Roberta Stegall;Diane Cavitt;  Pamela Atkins;  Annetta Daniels;Sylvia Jackson, d/b/a StarEntertainment, Appellants,v.SMALL BUSINESS ADMINISTRATION, Agency of the U.S. Government, Appellee,Robert A. PUSEY, Defendant.
No. 97-2445.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 11, 1997.Filed Jan. 6, 1998.

Before McMILLIAN, JOHN R. GIBSON, and MAGILL, Circuit Judges.
PER CURIAM.


1
After the Small Business Administration (SBA) denied Star Entertainment's request for a disaster relief loan, William Jackson and the other general partners of Star Entertainment filed this action against the SBA, alleging racial discrimination.  The district court1 granted summary judgment in favor of the SBA on the basis that the plaintiffs failed to establish a prima facie case of racial discrimination and failed to raise an inference that the SBA's objective grounds for denying the loan were pretextual.  After de novo review of the record, we affirm for the reasons stated by the district court.  See 8th Cir.  R. 47B.



1
 The Honorable Charles R. Wolle, United States District Judge for the Southern District of Iowa